DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 16, and 18, taking claim 18 as exemplary: 
Though Jumper et al., (US 2021/0117851 A1), part of the prior art made of record, teaches the use of splitting of training sets and labeling the use of multiple labels with different training sets from splitting of a data set in paragraph [0018], and the use of prediction and training of models in paragraphs [0134] and [0139] through the conforming of prediction of a generated label and trained of models to identify patterns.
And though Lin et al., (US 2016/0350930 A1), part of the prior art made of record, teaches the use of regressing with prediction scores in paragraph [0067] with a vector regression with prediction scores.
And Drucker et al., (US 2011/0307422 A1), part of the prior art made of record, teaches the use splitting of data for testing and training and the prediction of labels in paragraph [0033] through the use of a trial and cross validated experiment of predicted labels of a data set split into testing and training sets.
The primary reason for marking of allowable subject matter of independent claims 1, 16, and 18, taking claim 18 as exemplary in the instant application, is the combination with the inclusion in these 
“split said training dataset into a plurality of training data subsets; for each of said plurality of training data subsets, train a corresponding machine learning model to obtain a plurality of machine learning models;
apply each of said machine learning models to said test dataset to obtain a plurality of predicted labels and prediction scores for each of said plurality of data examples included in said test dataset;
for each of said plurality of data examples included in said test dataset, compute an agreement metric as a function of: a corresponding one of said associated true labels;
corresponding ones of said predicted labels; and
corresponding ones of said prediction scores;
based on said computed agreement metric, select, for at least some of said true label values, appropriate ones of said data examples from said test dataset to be added to a regression set; and
add said appropriate ones of said data examples from said test dataset to said regression set.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the splitting of training sets, prediction, label generation, and the use of regression, it does not teach the use of associated true labels, a corresponding predicted labels, a corresponding prediction scores and based on an agreement metric, select, for at least some of said true label values, appropriate ones of said data examples from said test dataset to be added to a regression set and add said appropriate ones of said data examples from said test dataset to said regression set from training a machine learning model with split training data to obtain a plurality of machine learning models.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124